Order, Supreme Court, New York County (Milton A. Tingling, J.), entered January 28, 2005, which denied the motion by defendants Deer Transportation and Bishawjit for summary judgment and plaintiffs cross motion for partial summary judgment on the question of “serious injury/’ unanimously affirmed, without costs.
Both the motion and the cross motion were untimely, having been made more than the prescribed time for this IAS Part after the filing of plaintiffs note of issue, and without a showing of good cause for the delay (see CPLR 3212 [a]; Brill v City of New York, 2 NY3d 648 [2004]; Colon v City of New York, 15 AD3d 173 [2005]). Even if the defense motion had been timely, plaintiff did not cross-move within the time limits of CPLR 2215 (see Siegel, 2005 Supp Practice Commentary, McKinney’s Cons Laws of NY, Book 7B, CPLR C3212:12, 2006 Pocket Part), and she has provided no explanation for her delay. Concur— Buckley, P.J., Andrias, Williams, Gonzalez and Malone, JJ.